DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 16 December 2021, which is in response to the USPTO office action mailed 21 September 2021. Claims 1, 8, 11 and 15 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al., US 20170277668 A1 (hereinafter “Luo”).

Claim 1: Luo teaches a computer-implemented method comprising:
(Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
retrieving, by the processor, a set of passages based on the search query, wherein each passage contains passage evidence and an annotation embedded as metadata (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating, by the processor, an annotation score and passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence and the search query (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions…  calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
(Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
returning, by the processor, a ranked list of each passage to the user computing device (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 5: Luo teaches the computer-implemented method of claim 1 further comprising:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 6: Luo teaches the computer-implemented method of claim 1, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 7: Luo teaches the computer-implemented method of claim 1, wherein the database comprises a medical corpus (Luo, [0031] note As used herein, a document may be classified within a document type, e.g., a newspaper article, a journal article (e.g., scientific, technical, medical, etc.)).

Claim 8: Luo teaches a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
receiving a search query from a user computing device (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
retrieving a set of passages based on the search query, wherein each passage contains passage evidence and an annotation embedded as metadata (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating an annotation score and a passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions…  calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
ranking each passage based on a combination of the passage evidence score and the annotation score of the annotation contained in the passage (Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
returning a ranked list of each passage to the user computing device (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 12: Luo teaches the system of claim 11, wherein the operations further comprise:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 13: Luo teaches the system of claim 8, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 14: Luo teaches the system of claim 8, wherein the database comprises a medical corpus (Luo, [0031] note As used herein, a document may be classified within a document type, e.g., a newspaper article, a journal article (e.g., scientific, technical, medical, etc.)).

Claim 15: Luo teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
receiving a search query from a user computing device (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
(Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating an annotation score and a passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence and the search query (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions…  calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
ranking each passage based on a combination of the passage evidence score and the annotation score of the annotation contained in the passage (Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
(Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 19: Luo teaches the computer program product of claim 15, wherein the operations further comprise:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 20: Luo teaches the computer program product of claim 15, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Dandala et al., US 20180032679 A1 (hereinafter “Dandala”).

Claim 2: Luo does not explicitly teach the computer-implemented method of claim 1 further comprising generating a pairwise matrix representing a ranking of each annotation of a passage in relation to each other annotation, wherein the ranking is based at least in part of the type of machine learning model used to generate the annotation score.
However, Dandala teaches this (Dandala, [0022] note analyzing electronic medical records (EMRs), [0040] note the LSA database 210 and the DS database 212, as well as a domain ontology 202 can be used as input to the feature generator 106 to generate a feature vector 204, [0059] note EMR analysis system 410 further generates an association score matrix A that includes association scores for each pair (Psi, Msj) of the standardized terms for P and M respectively, as shown at block 820. For example, the EMR analysis system 410 populates the matrix A for each (Psi, Msj) by obtaining an association score feature vector, [a_ij_1 . . . a_ij_k]), [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the feature vectors of Luo with the association scoring based on feature vectors (Dandala, [0023]).

Claim 3: Luo and Dandala teach the computer-implemented method of claim 2 further comprising reducing a total number of dimensions of the pairwise matrix by decomposition of the pairwise matrix (Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Claim 4: Luo and Dandala teach the computer-implemented method of claim 3 further comprising ranking the passages based at least in part on the pairwise matrix with reduced number of dimensions  (Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Claim 9: Luo does not explicitly teach system of claim 8, wherein the operations further comprise generating a pairwise matrix representing a ranking of each annotation of a passage in relation to each other annotation, wherein the ranking is based at least in part of the type of machine learning model used to generate the annotation score.
However, Dandala teaches this (Dandala, [0022] note analyzing electronic medical records (EMRs), [0040] note the LSA database 210 and the DS database 212, as well as a domain ontology 202 can be used as input to the feature generator 106 to generate a feature vector 204, [0059] note EMR analysis system 410 further generates an association score matrix A that includes association scores for each pair (Psi, Msj) of the standardized terms for P and M respectively, as shown at block 820. For example, the EMR analysis system 410 populates the matrix A for each (Psi, Msj) by obtaining an association score feature vector, [a_ij_1 . . . a_ij_k]), [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the feature vectors of Luo with the association scoring based on feature vectors of Dandala according to known methods (i.e. ranking passages based on association scores). Motivation for doing so is that this improves the available technical solutions for analyzing EMRs (Dandala, [0023]).

Claim 10: Luo and Dandala teach the system of claim 9, wherein the operations further comprise reducing a total number of dimensions of the pairwise matrix by decomposition of the pairwise matrix (Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Claim 11: Luo and Dandala teach the system of claim 10, wherein the operations further comprise ranking the passages based at least in part on the pairwise matrix with reduced number of dimensions (Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Claim 16: Luo does not explicitly teach computer-program product of claim 15, wherein the operations further comprise generating a pairwise matrix representing a ranking of each annotation of a 
However, Dandala teaches this (Dandala, [0022] note analyzing electronic medical records (EMRs), [0040] note the LSA database 210 and the DS database 212, as well as a domain ontology 202 can be used as input to the feature generator 106 to generate a feature vector 204, [0059] note EMR analysis system 410 further generates an association score matrix A that includes association scores for each pair (Psi, Msj) of the standardized terms for P and M respectively, as shown at block 820. For example, the EMR analysis system 410 populates the matrix A for each (Psi, Msj) by obtaining an association score feature vector, [a_ij_1 . . . a_ij_k]), [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the feature vectors of Luo with the association scoring based on feature vectors of Dandala according to known methods (i.e. ranking passages based on association scores). Motivation for doing so is that this improves the available technical solutions for analyzing EMRs (Dandala, [0023]).

Claim 17: Luo and Dandala teach the computer-program product of claim 16, wherein the operations further comprise reducing a total number of dimensions of the pairwise matrix by decomposition of the matrix (Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Claim 18: Luo and Dandala teach the computer-program product of claim 17, wherein the operations further comprise:
(Dandala, [0063] note EMR analysis system 410 further computes the entity-relation-score for (P, M) by aggregating all of the scores in the matrix A into a single value, which is the entity-relation-score).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165